Citation Nr: 1427439	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine arthritis.

2. Entitlement to a rating in excess of 10 percent for right knee arthritis prior to April 11, 2013 and in excess of 20 percent thereafter.

3. Entitlement to a rating in excess of 10 percent for left knee arthritis.

4. Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1973 to August 1997.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2013, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review. 

The March 2009 rating decision denied a rating in excess of 10 percent for lumbar spine arthritis.  Thereafter, in a June 2010 rating decision, the RO increased the evaluation assigned for lumbar spine arthritis to 40 percent, effective February 26, 2008.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  However, he withdrew his request  by a signed submission in November 2010. 

The issues of increased ratings for lumbar spine arthritis, right knee arthritis, and left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of service-connected benefits for degenerative changes of the lumbar spine, evaluated as 40 percent disabling; left ankle disability, evaluated as 20 percent disabling; right knee arthritis, evaluated as 20 percent disabling; scars, evaluated as 20 percent disabling; left knee arthritis, evaluated as 10 percent disabling; and right knee arthritis, evaluated as 10 percent disabling.

2. The Veteran's combined service-connected disability rating is 80 percent. 

3. Resolving all reasonable doubt in the Veteran's favor, he is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant entitlement to TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations
. 
The Veteran contends that his service-connected disabilities render him unemployable.  As such, he claims that he is entitled to a TDIU rating. 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  
"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on Unemployability, the record must reflect not just that the Veteran is unemployed or has difficulty finding employment. Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a). For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Service connection is in effect for arthritis of the lumbar spine, evaluated as 40 percent disabling; left ankle disability, evaluated as 20 percent disabling; right knee arthritis, evaluated as 20 percent disabling; scars, evaluated as 20 percent disabling; left knee arthritis, evaluated as 10 percent disabling; and right knee arthritis, evaluated as 10 percent disabling.  The Veteran's combined disability rating is 80 percent.  Thus, he meets the threshold criteria for TDIU.

The Veteran indicated on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in November 2008, that he last worked full-time in July 2007 as a janitorial project manager.  He reported other employment in September 2008 and October 2008 as a supply clerk and messenger.  His education includes two years of college prior to his 24 years in the military.  

The Veteran was afforded VA examination in April 2013 to assess the impact of his multiple service-connected disabilities on his employability.  The examiner concluded that the Veteran's service-connected back and knee disabilities each in and of themselves preclude physical employment.  The examiner indicated that the Veteran's sedentary work was limited by standing for no more than five minutes, sitting for no more than 5 minutes, lifting no more than 5 pounds, and walking less than 100 yards.  

Nothing in the record controverts this opinion.  Moreover given the Veteran's education and work history, the Board determines that substantially gainful employment in a sedentary position that would meet the Veteran's physical limitations as indicated by the VA examiner is not supported by the evidence.  In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


REMAND

Regrettably, the Board determines that a remand is necessary for the Veteran's increased rating claims for his spine and knee disabilities.  At the April 2013 spine examination, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA) for his back since 2008. When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Further, while the April 2013 VA knee examination report does not reflect that the Veteran stated that his SSA benefits are also due to his knees, at the February 2010 VA examination, he reported that he had stopped work due to both his knees and back.  In addition, given the loss of function due to the Veteran's bilateral knee disabilities, the Board presumes they would have been evaluated by SSA. Thus, these issues must be remanded so that records from SSA may be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request a copy of any determination as to the Veteran's entitlement to SSA disability benefits, to include the clinical records considered in support of such determination.  All requests and responses, positive and negative, must be documented in the claims file.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


